 

o CO NN DH

Gordon Rees Scully Mansukhani, LLP
3 Parkcenter Drive, Suite 200
Sacramento, CA 95825
28k BR SORK YX BP Se WBE BR ZS

 

KATHLEEN M. RHOADS (SBN: 144466) }

NICHOLAS D. KARKAZIS (SBN: 299075) JUN 1 9 2019
GORDON REES SCULLY MANSUKHANI, LLP CLERK. U8. DIBTRICT COURT

3 Parkcenter, Suite 200 EASTERN DISTRICT OF CALIFORNIA
Sacramento, CA 95825 ay oe

Telephone: (916) 565-2900 K

Facsimile: (916) 920-4402

Email: krhoads@grsm.com

Attorneys for Defendant
CENTIMARK CORPORATION

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

TIMBER RIDGE HOMEOWNERS ) CASE NO. 2:16-cv-02858-JAM-AC
ASSOCIATION, )
)
Plaintiff and )
Counter-Defendant, ) STIPULATION AND peetcen)
) ORDER TO DISMISS CASE WITH
VS. ) PREJUDICE
)
CENTIMARK CORPORATION, )
)
Defendant and )
Counter-Claimant. )
)

 

TIMBER RIDGE HOMEOWNERS ASSOCIATION (“Plaintiff”) and CENTIMARK
CORPORATION (“Defendant”) (collectively “the Parties”) hereby stipulate, by and through
their attorneys of record:

WHEREAS, the Parties have settled this case and have formalized their agreement via a
written Settlement Agreement and Mutual Release;

WHEREAS, the Federal Rules of Civil Procedure, Rule 41, permits the Parties to dismiss
the action through written stipulation;

Plaintiff and Defendant STIPULATE and AGREE:

1. Plaintiff and Defendant agree to dismiss their respective claims in this action

against each other with prejudice;

2. The entire action shall be dismissed by the Court with prejudice; and

-|-

 

 

 

Stipulation and [Proposed] Order to Dismiss Case with Prejudice 2:16-cv-02858-JAM-AC

 

 
 

Gordon Rees Scully Mansukhani, LLP

3 Parkcenter Drive, Suite 200

Sacramento, CA 95825

BD NO KR wR RO NR ROO ee eee i
RH vWA F&F WO YH | DBD OD fF A DBD NH FF Ww YP |§ DOD ODO fF NN HDA F W NY

NO WN
o mn

3. The Parties agree that this Court retains jurisdiction over the case if necessary to
enforce the Settlement Agreement and Mutual Release.

IT IS SO STIPULATED AND AGREED.

Dated: June 18, 2019 GORDON REES SCULLY MANSUKHANT, LLP

/s/ Kathleen M. Rhoads
By:

 

KATHLEEN M. RHOADS
NICHOLAS D. KARKAZIS

Attorney for Defendant CENTIMARK
CORPORATION

Dated: June 18, 2019 BERDING & WEIL LLP

/s/ Seema N. Kadaba
By:

 

DANIEL L. ROTTINGHAUS

SEEMA N. KADABA

Attorney for Plaintiff TIMBER RIDGE
HOMEOWNERS ASSOCIATION

-2-

 

 

 

Stipulation and [Proposed] Order to Dismiss Case with Prejudice 2:16-cv-02858-TAM-AC

 

 
 

Gordon Rees Scully Mansukhani, LLP
3 Parkcenter Drive, Suite 200

Pm mmm em
Ww NO = &

Sacramento, CA 95825
NO NO No NO No NO No No — _ _— —_ — —
SY DR A B Ww NY — DBD © Ceo WY DH WA #

No
co

A.

4EROPOSED| ORDER

Having reviewed the foregoing stipulation of the parties and finding good cause therefor,

the Court hereby orders as follows:

1. This entire action, case number 2:16-cv-02858-JAM-AC, and all the claims

therein, are dismissed with prejudice.

IT IS SO ORDERED.

ated: oO A
D a Suge (7, 7. (7 Hon. 4) Tene

United States Mpa Judge

-3-

 

 

 

Stipulation and [Proposed] Order to Dismiss Case with Prejudice

 

2:16-cv-02858-JAM-AC

 
